Pyle v Pfizer Inc. (2020 NY Slip Op 02720)





Pyle v Pfizer Inc.


2020 NY Slip Op 02720


Decided on May 7, 2020


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on May 7, 2020

Acosta, P.J., Renwick, Richter, González, JJ.


11482 190360/16

[*1] Diana Pyle, et al., Plaintiffs-Respondents,
vPfizer Inc., individual and as Successor in Interest to Coty Inc., et al., Defendants-Appellants.


Dechert LLP, New York (Sheila L. Birnbaum of counsel), for appellants.
Phillips & Paolicelli, LLP, New York (Shaina A. Weissman of counsel), for respondents.

Order, Supreme Court, New York County (Manuel J. Mendez, J.), entered September 6, 2018, which, inter alia, denied defendants' motion to dismiss the action on the grounds of forum non conveniens, unanimously affirmed, without costs.
The movant seeking dismissal on the grounds of forum non conveniens has a "heavy burden" of establishing that New York is an inconvenient forum, and that a substantial nexus between New York and the action is lacking (Kuwaiti Eng'g Group v Consortium of Intl. Consultants, LLC, 50 AD3d 599, 600 [1st Dept 2008]). Here, defendants failed to establish that the balance of the forum non conveniens factors points "strongly in their favor" (Bacon v Nygard, 160 AD3d 565, 565 [1st Dept 2018] [internal quotation marks and brackets omitted]; see generally Islamic Republic of Iran v Pahlavi, 62 NY2d 474, 478-479 [1984], cert denied 469 US 1108 [1985]), or that the action lacks a substantial nexus to New York.
We have considered defendants' remaining contentions, including that the action should be dismissed based on principles of international comity, and find them unavailing.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: MAY 7, 2020
CLERK